         Case 6:20-cv-00057-ADA Document 1 Filed 01/24/20 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 PARITY NETWORKS LLC,                                 §
                                                      §
        Plaintiff,                                    §
                                                      § CIVIL ACTION NO. 6:20-cv-00057
 v.                                                   §
                                                      § JURY TRIAL DEMANDED
 AVIAT NETWORKS, INC.,                                §
                                                      §
        Defendant.                                    §



                                   ORIGINAL COMPLAINT

       Plaintiff Parity Networks LLC (“Plaintiff” or “Parity Networks”), by and through its

attorneys, for its Original Complaint against Aviat Networks, Inc. (“Defendant” or “Aviat”), and

demanding trial by jury, hereby alleges as follows:

                               I. NATURE OF THE ACTION

               This is an action for patent infringement arising under the patent laws of the United

States, 35 U.S.C. §§ 271, et seq., to enjoin and obtain damages resulting from Defendant’s

unauthorized use, sale, and offer to sell in the United States of products, methods, processes,

services and/or systems that infringe Parity Networks’ United States patents, as described herein.

               Aviat manufactures, provides, uses, sells, offers for sale, imports, and/or distributes

infringing products and services; and encourages others to use its products and services in an

infringing manner, including their customers, as set forth herein.

               Parity Networks seeks past and future damages and prejudgment and post-judgment

interest for Aviat’s past infringement of the Patents-in-Suit, as defined below.
          Case 6:20-cv-00057-ADA Document 1 Filed 01/24/20 Page 2 of 12




                                            II. PARTIES

                Plaintiff Parity Networks is a limited liability company organized and existing

under the laws of the State of Delaware. Parity Networks’ registered agent for service of process

in Texas is InCorp Services, Inc., 815 Brazos Street, Suite 500, Austin, Texas 78701.

                On information and belief, Defendant Aviat conducts business in the State of Texas

and in this District but has not designated an agent for service of process in Texas. On further

information and belief, Aviat is a corporation organized under the laws of Delaware, with its

headquarters established in this District at 200 Parker Drive, Suite C100A, Austin, Texas 78728.

Aviat’s registered agent for service of process in Delaware is Corporation Service Company, 251

Little Falls Drive, Wilmington, Delaware, 19808.

                             III. JURISDICTION AND VENUE

                This is an action for patent infringement which arises under the Patent Laws of the

United States, namely, 35 U.S.C. §§ 271, 281, 283, 284 and 285.

                This Court has exclusive jurisdiction over the subject matter of this action under 28

U.S.C. §§ 1331 and 1338(a).

                On information and belief, venue is proper in this District pursuant to 28 U.S.C.

§§ 1391(b), 1391(c), and 1400(b) because Defendant has a regular and established place of

business in this district, transacted business in this District, and has committed and/or induced acts

of patent infringement in this district.

                On information and belief, Defendant Aviat is subject to this Court’s specific and

general personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, due at

least to its substantial business in this forum, including: (i) at least a portion of the infringements

alleged herein; and (ii) regularly doing or soliciting business, engaging in other persistent courses



                                           ORIGINAL COMPLAINT
                                                   -2-
          Case 6:20-cv-00057-ADA Document 1 Filed 01/24/20 Page 3 of 12




of conduct, and/or deriving substantial revenue from goods and services provided to individuals

in Texas and in this Judicial District.

                              IV. FACTUAL ALLEGATIONS

                                             PATENTS-IN-SUIT

               Parity Networks is the owner of all right, title and interest in and to U.S. Patent No.

6,252,848 (the “’848 Patent,” attached as Exhibit 1), entitled “System Performance in a Data

Network Through Queue Management Based on Ingress Rate Monitoring,” issued on June 26,

2001.

               Parity Networks is the owner of all right, title and interest in and to U.S. Patent No.

7,719,963 (the “’963 Patent,” attached as Exhibit 2), entitled “System for Fabric Patent Control,”

issued on May 18, 2010.

               Together, the foregoing patents are referred to herein as the “Patents-in-Suit.”

Parity Networks is the assignee of the Patents-in-Suit and has all rights to sue for infringement and

collect past and future damages for the infringement thereof.

                                          DEFENDANT’S ACTS

               Aviat is a global provider of data networking products and solutions and provides

hardware and software directed to switching and routing network data to its customers in the

United States, including in this District.

               Specifically, Aviat provides hardware, software, and services directed to detection,

analysis, and monitoring of data flow in a data network environment, including Aviat Networks-

branded products.

               Aviat’s WTM 3200 is a packet radio that includes a Carrier Class Ethernet switch

that “supports advanced traffic management, security and control features. Aviat WTM 3200

Datasheet,                   page                    2,                available                   at:

                                          ORIGINAL COMPLAINT
                                                  -3-
          Case 6:20-cv-00057-ADA Document 1 Filed 01/24/20 Page 4 of 12




https://aviatnetworks.com/media/files/WTM3200_Data_Sheet.pdf. Aviat’s microwave routers

similarly include network traffic monitoring and management features. Aviat describes the WTM

4000 microwave radio and router platform as offering “advanced networking options and

flexibility to address evolving backhaul and enterprise service needs, by combining the very latest

in Carrier Ethernet switching, Ethernet OAM and packet-based synchronization, to deliver a single

versatile platform for multiple application.” Aviat WTM 4000 Next Generation Microwave Radio

Datasheet,           page      1,       available         at:       https://tws-technologies.de/wp-

content/uploads/Datenblatt_Aviat_WTM4000.pdf. Similarly, the CTR 8611 microwave router

that “offers a versatile and scalable solution for mission critical networks with a high availability

design, fully redundant switching and control, advanced Quality of Service (QoS) capabilities, and

extensive security.” https://aviatnetworks.com/products/microwave-routers/ctr-8611-integrated-

microwave-router/. Likewise, the CTR 8740 is another model of microwave router that features

“Advanced Traffic Management: L2/ L3 QoS, Ingress Policing, Shaping, Buffering, Multiple

Class scheduling, [and] H-QoS.” https://aviatnetworks.com/products/microwave-routers/ctr8740-

transport-router/.

               Certain of Aviat’s products, including WTM 3200, WTM 4000, CTR 8611 and

CTR 8740, provide quality of service (“QoS”) features that are designed to minimize or avoid

congestion in a switch, router, or other network node. Specifically, the aforementioned products

support random early detection (“RED”) and weighted random early detection (“WRED”) as part

of their QoS features. RED and WRED are queuing disciplines that are designed to avoid

congestion and prevent a packet queue from filling up by dropping incoming packets based on

how full the queue is and based on specified minimum and maximum threshold values for queue




                                       ORIGINAL COMPLAINT
                                               -4-
         Case 6:20-cv-00057-ADA Document 1 Filed 01/24/20 Page 5 of 12




length. Aviat provides an overview of QoS and the role of RED and WRED algorithms in reducing

network traffic congestion:




                                    ORIGINAL COMPLAINT
                                            -5-
            Case 6:20-cv-00057-ADA Document 1 Filed 01/24/20 Page 6 of 12




QoS for ACM, Aviat Networks, page 3, April 11, 2013,                              available   at:
https://aviatnetworks.com/media/files/Aviat_Networks_QoS_for_ACM.pdf.




Id. at 4.




https://aviatnetworks.com/tag/wred/.

                Aviat instructs its customers regarding the implementation and operation of the

accused instrumentalities, including at https://aviatcloud.com/cloudcss/splash/index.aspx and

https://aviatnetworks.com/about-us/wireless-technology/.

                On information of belief, Defendant Aviat also implements contractual protections

in the form of license and use restrictions with its customers to preclude the unauthorized

reproduction, distribution and modification of its software.




                                       ORIGINAL COMPLAINT
                                               -6-
          Case 6:20-cv-00057-ADA Document 1 Filed 01/24/20 Page 7 of 12




               Moreover, on information and belief, Defendant Aviat implements technical

precautions to attempt to thwart customers who would circumvent the intended operation of

Aviat’s products.

                           PRIOR KNOWLEDGE OF THE PATENTS-IN-SUIT

               By letters dated October 5, 2016 and November 28, 2016, Aviat was provided and

actually received notice of the Patents-in-Suit, and consequently has actual and/or constructive

knowledge of each of them. True and correct copies of these letters are attached as Exhibit 3 and

Exhibit 4.

                       V. COUNTS OF PATENT INFRINGEMENT

                                         COUNT ONE
                           INFRINGEMENT OF U.S. PATENT NO. 6,252,848

               Parity Networks incorporates by reference its allegations in Paragraphs 1-20 as if

fully restated in this paragraph.

               Parity Networks is the assignee and owner of all right, title and interest to the ’848

Patent. Parity Networks has the legal right to enforce the patent, sue for infringement, and seek

equitable relief and damages.

               On information and belief, Defendant Aviat, without authorization or license from

Parity Networks, has been and is presently directly infringing at least claim 1 of the ’848 Patent,

as infringement is defined by 35 U.S.C. § 271(a), including through making, using (including for

testing purposes), selling and offering for sale methods and articles infringing one or more claims

of the ’848 Patent. Defendant Aviat is thus liable for direct infringement of the ’848 Patent

pursuant to 35 U.S.C. § 271(a).

               Exemplary infringing products include Aviat’s WTM 3200 Carrier Class Ethernet

switch which includes multiple ingress ports with output queues and wherein the ingress ports are


                                       ORIGINAL COMPLAINT
                                               -7-
           Case 6:20-cv-00057-ADA Document 1 Filed 01/24/20 Page 8 of 12




configured to receive packets from multiple ingress flows and monitor their characteristics. Each

packet is marked with a marking based on criteria including the ingress flow rate and the flow

profile.

               On information and belief, Defendant Aviat, without authorization or license from

Parity Networks, has been and is presently indirectly infringing at least claim 1 of the ’848 Patent,

including actively inducing infringement of the ’848 Patent under 35 U.S.C. § 271(b). Such

inducements include without limitation, with specific intent to encourage the infringement,

knowingly inducing consumers to use infringing articles and methods that Aviat knows or should

know infringe one or more claims of the ’848 Patent. Aviat instructs its customers to make and

use the patented inventions of the ’848 Patent by operating Aviat’s products in accordance with

Aviat’s specifications. Aviat specifically intends its customers to infringe by implementing

software on its switches and routers to configure class-of-service (CoS) and QoS components to

classify, police, shape, and mark traffic in an infringing manner.

               On information and belief, Defendant Aviat, without authorization or license from

Parity Networks, has been and is presently indirectly infringing at least claim 1 of the ’848 Patent,

including contributory infringement of the ’848 Patent under 35 U.S.C. § 271(c) and/or § 271(f),

either literally and/or under the doctrine of equivalents, by selling, offering for sale, and/or

importing into the United States, the infringing products. Aviat knows that the infringing products

(i) constitute a material part of the inventions claimed in the ’848 Patent; (ii) are especially made

or adapted to infringe the ’848 Patent; (iii) are not staple articles or commodities of commerce

suitable for non-infringing use; and (iv) are components used for or in operating systems used to

implement class-of-service (CoS) and QoS components to classify, police, shape, and mark traffic

in an infringing manner.



                                       ORIGINAL COMPLAINT
                                               -8-
          Case 6:20-cv-00057-ADA Document 1 Filed 01/24/20 Page 9 of 12




               As a result of Aviat’s infringement of the ’848 Patent, Parity Networks has suffered

monetary damages, and is entitled to an award of damages adequate to compensate it for such

infringement under 35 U.S.C. § 284, but in no event, less than a reasonable royalty.

                                         COUNT TWO
                           INFRINGEMENT OF U.S. PATENT NO. 7,719,963

               Parity Networks incorporates by reference its allegations in Paragraphs 1-27 as if

fully restated in this paragraph.

               Parity Networks is the assignee and owner of all right, title and interest to the ’963

Patent. Parity Networks has the legal right to enforce the patent, sue for infringement, and seek

equitable relief and damages.

               On information and belief, Defendant Aviat, without authorization or license from

Parity Networks, has been and is presently directly infringing at least claim 1 of the ’963 Patent,

as infringement is defined by 35 U.S.C. § 271(a), including through making, using (including for

testing purposes), selling and offering for sale methods and articles infringing one or more claims

of the ’963 Patent. Defendant Aviat is thus liable for direct infringement of the ’963 Patent

pursuant to 35 U.S.C. § 271(a).

               Exemplary infringing products include Aviat’s WTM 3200 Carrier Class Ethernet

switch, CTR 8611 Microwave Router, CTR 8740 Transport Router, and WTM 4000 Microwave

Router, which support using a WRED algorithm on packet queues to drop packets as a function of

queue size (or buffer) in order to manage congestion in the router or switch.

               On information and belief, at least since the filing of the Original Complaint,

Defendant Aviat, without authorization or license from Parity Networks, has been and is presently

indirectly infringing at least claim 1 of the ’963 Patent, including actively inducing infringement

of the ’963 Patent under 35 U.S.C. § 271(b). Such inducements include without limitation, with


                                       ORIGINAL COMPLAINT
                                               -9-
         Case 6:20-cv-00057-ADA Document 1 Filed 01/24/20 Page 10 of 12




specific intent to encourage the infringement, knowingly inducing consumers to use infringing

articles and methods that Aviat knows or should know infringe one or more claims of the ’963

Patent. Aviat instructs its customers to make and use the patented inventions of the ’963 patent

by operating Aviat’s products in accordance with Aviat’s specifications. Aviat specifically intends

its customers to infringe by, among others, designing and fabricating its switches and routers to

use a WRED algorithm on packet queues to drop packets as a function of queue size (or buffer) in

order to manage congestion in the switch.

               On information and belief, Defendant Aviat, without authorization or license from

Parity Networks, has been and is presently indirectly infringing at least claim 1 of the ’963 Patent,

including contributory infringement of the ’963 Patent under 35 U.S.C. § 271(c) and/or § 271(f),

either literally and/or under the doctrine of equivalents, by selling, offering for sale, and/or

importing into the United States, the infringing products. Aviat knows that the infringing products

(i) constitute a material part of the inventions claimed in the ’963 Patent; (ii) are especially made

or adapted to infringe the ’963 Patent; (iii) are not staple articles or commodities of commerce

suitable for non-infringing use; and (iv) are components used for or in switches and routers to

implement a WRED algorithm on packet queues to drop packets as a function of queue size (or

buffer) in order to manage congestion in the switch.

               As a result of Aviat’s infringement of the ’963 Patent, Parity Networks has suffered

monetary damages, and is entitled to an award of damages adequate to compensate it for such

infringement under 35 U.S.C. § 284, but in no event, less than a reasonable royalty.

                               VI.     WILLFUL INFRINGEMENT

               As set forth above and in the exhibits hereto Aviat has received actual notice of

infringement of the Patents-in-Suit by direct communications from Plaintiff’s representatives on

at least two occasions.

                                       ORIGINAL COMPLAINT
                                              -10-
           Case 6:20-cv-00057-ADA Document 1 Filed 01/24/20 Page 11 of 12




                Notwithstanding this knowledge, Defendant has knowingly or with reckless

disregard willfully infringed one or more of the foregoing Patents-in-Suit. Defendant has thus had

actual notice of infringement of one or more of the Patents-in-Suit, has continued to infringe and

engaged in egregious conduct, including through failing to substantively respond to Plaintiff’s

repeated efforts to discuss a license outside the context of litigation. Aviat has taken the foregoing

actions despite an objectively high likelihood that its actions constituted infringement of Plaintiff’s

valid patent rights.

                This objective risk was either known or so obvious that it should have been known

to Defendant. Accordingly, Plaintiff seeks enhanced damages pursuant to 35 U.S.C. § 284.

                                        VII.    JURY DEMAND

                Plaintiff Parity Networks demands a trial by jury of all matters to which it is entitled

to trial by jury, pursuant to FED. R. CIV. P. 38.

                                   VIII. PRAYER FOR RELIEF

        WHEREFORE, Parity Networks prays for judgment and seeks relief against Defendant as

follows:

        A.      That the Court determine that one or more claims of the Patents-in-Suit is infringed

                by Defendant Aviat, either literally or under the doctrine of equivalents;

        B.      That the Court award damages adequate to compensate Parity Networks for the

                patent infringement that has occurred, together with prejudgment and post-

                judgment interest and costs, and an ongoing royalty for continued infringement;

        C.      That the Court award enhanced damages pursuant to 35 U.S.C. §284; and

        D.      That the Court award such other relief to Parity Networks as the Court deems just

                and proper.



                                        ORIGINAL COMPLAINT
                                               -11-
       Case 6:20-cv-00057-ADA Document 1 Filed 01/24/20 Page 12 of 12




DATED: January 24, 2020                  Respectfully submitted,

                                         /s/ Andrew G. DiNovo
                                         Andrew G. DiNovo
                                         Texas State Bar No. 00790594
                                         adinovo@dinovoprice.com
                                         Adam G. Price
                                         Texas State Bar No. 24027750
                                         aprice@dinovoprice.com
                                         Daniel L. Schmid
                                         Texas State Bar No. 24093118
                                         dschmid@dinovoprice.com
                                         DINOVO PRICE LLP
                                         7000 N. MoPac Expressway, Suite 350
                                         Austin, Texas 78731
                                         Telephone: (512) 539-2626
                                         Telecopier: (512) 539-2627

                                         Counsel for Plaintiff Parity Networks LLC




                             ORIGINAL COMPLAINT
                                    -12-
